DETAILED ACTION
Applicant's amendment and remarks filed January 25, 2021 are acknowledged and entered.  Claim 1 remains pending and under examination.  Any prior objection or rejection not addressed or repeated below is either moot or withdrawn in view of Applicant’s amendment.

Response to Amendment
The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (US 2011/0287519, cited in the IDS filed 12/21/2018, “Lee”) is withdrawn in view of Applicant’s amendment and persuasive argument concerning the newly added limitation in part b.  Applicant argues that Lee does not disclose the use of a buffer (as an art-recognized mixture of a weak acid and its conjugate base or vice versa).  The examiner agrees that Lee does not explicitly disclose the use of a buffer in the process following depth filtration, thus the presence of buffer in the final formulation of Lee cannot be proven.  

Claim Summary
	The claim is directed to an essentially pure inactivated flavivirus preparation bound to alum.  The process by which the claimed product is made is:
 	a. obtaining a composition suitable for purification from virus-infected Vero cell culture; 
b. clarifying the composition by removing cells and cell debris by depth filtration followed by flushing first with purified water and then with buffer; 
c. subjecting the filtrate to endo-nuclease digestion and 0.2 µm filtration to fragment Vero cell DNA followed by filtration; 

e. stabilizing and inactivating the viral product with an inactivating amount of β-PL, then performing sucrose gradient ultra-centrifugation on the viral product; and 
f. after step e is completed, adjusting the temperature of the viral product to above about 25°C to about 30°C;
g. filtering the product; and
h. formulating the product bound to alum with a final host cell protein concentration below 45,000 nanograms per dose.
The claim is formulated as a product-by-process.  Please note that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Previously, this claim was rejected with regard to the limitation “with a final TWEEN concentration below 0.0001%”.  In view of the amendment filed January 25, 2021, this particular aspect is resolved in view of the removal of this limitation from claim 1.  However, claim 1 is now rejected for reciting new matter in the limitation, “a final host cell protein concentration below 45,000 nanograms per dose”.  This limitation does not appear to be supported by the disclosure, abstract, original claims or drawings as originally filed.  
Applicant points to Figure 8 and paragraphs [0020]-[0021] for support of the new limitation.  Figure 8 is a flow diagram comparing an old downstream process of purification and the new and improved process, but there is no mention of a final host cell protein concentration below 45,000 nanograms per dose.  Paragraphs [0020]-[0021] state the following:
[0020]	YF virus may be grown on Vero cells, harvested, inactivated, and purified. 
Typically, prior art methods for downstream purification of a virus provide a YF virus recovery of only about 20 percent (%); and the final virus product for dosing includes a relatively high amount of Host Cell Protein (HCP). A typical YF vaccine dose for a phase 1 clinical trial may be about 0.5 milliliters (ml) of YF virus in a suspension. The remaining HCP in a dose purified by prior art methods may typically be about forty- five thousand nanograms (45,000 ng/dose) wherein the dose is about 8.3 log 10 Viral Equivalents (VE). VE is the Elisa unit for YF. 

[0021]	In contrast, the disclosed method provides, for the modified YF virus 


Thus, paragraph [0020] mentions that the prior art methods may typically have HCP levels of about 45,000 ng/dose, and paragraph [0021] mentions that the instantly claimed methods yield a HCP level that is below the limit of detection of the commercially used Vero cell HCP assay.  These teachings are not able to support the limitation of a final host cell protein concentration below 45,000 nanograms per dose.  What paragraph [0021] discloses is an HCP level that is below the limit of detection of the commercially used Vero cell HCP assay, not a level below 45,000 ng/dose.  At the time of filing, the instant specification did not appreciate a HCP level “below 45,000 ng/dose”, rather, an HCP level that is below the limit of detection of the commercially used Vero cell HCP assay.  Therefore, the claim is rejected for reciting new matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (US 2011/0287519, cited in the IDS filed 12/21/2018, “Lee”) in view of O‘Brien et al. (BioProcess International, May 1, 2012, pdf 14 pages, “O’Brien”), is withdrawn in view of Applicant’s amendment filed January 25, 2021, requiring a final host cell protein concentration below 45,000 
(New Rejection) Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (US 2011/0287519, cited in the IDS filed 12/21/2018, “Lee”) in view of Guertin et al. (U.S. Patent 9,932,562, “Guertin”) and O‘Brien et al. (BioProcess International, May 1, 2012, pdf 14 pages, “O’Brien”).
Lee discloses a method for an essentially pure inactivated flavivirus preparation which is purified by the process (see paragraphs [0052], [0058]) comprising obtaining a composition suitable for purification from virus-infected cell culture (see paragraph [0058]); clarifying the composition by removing cells and cell debris from said composition by depth filtration (see paragraph [0052]); subjecting the filtrate to BENZONASE® digestion (see paragraph [0082]); purifying the filtrate via CELLUFINE® sulfate (see paragraph [0082]) chromatography to achieve depyrogenation of said virus in said filtrate; stabilizing and inactivating the viral product with an inactivation amount of β-PL (see paragraph [0104]); and formulating the product via binding to alum (adsorbed to alum adjuvant; see paragraphs [0052] and [0104]). 
Lee does not disclose a final concentration of host cell protein below 45,000 nanograms/dose.  However, it would have been obvious to reduce the amount of host cell protein in Lee’s composition to a minimum using a method such as that described by Guertin, which is a “drain-down” or “semi-harvest and re-feed” step, motivated by the outcome of reducing host cell protein, among other contaminants, and increasing viral yield (see col. 5, lines 46-62), with a reasonable expectation of success, prior to the remaining purifying/polishing steps of Lee.  It is noted that Applicant used a similar process according to the specification, paragraph [0024], which speaks to a reasonable expectation of success.  

Both the claimed product and the Lee/Guertin/O’Brien product appear to be the same: essentially pure inactivated flaviviruses bound to alum.  As a practical matter, the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  While the method by which the claimed product is made differs from the process used by Lee/Guertin/O’Brien (i.e., Lee does not disclose a 0.2 µm filter for the filtration step, and Lee’s inactivation step and chromatography steps are reversed), there are many similarities between the two methods though they are admittedly not identical methods.  However, those differences do not appear to be of such a nature that structural differences would exist between the resulting products of the two methods.  No distinctive structural characteristics are expected in the final product of Lee/Guertin/O’Brien.  
Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/STACY B CHEN/Primary Examiner, Art Unit 1648